                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

ROBERT ROBLIN,

              Plaintiff,                                    No. 6:17-cv-01902-MC

       v.                                                   OPINION AND ORDER

NEWMAR CORPORATION,

            Defendant.
__________________________________

MCSHANE, Judge:

       Before the Court is Third-Party Plaintiff Newmar Corporation’s (“Newmar”) motion for

damages, motion for attorney fees and costs, and motion for judgment against Third-Party

Defendant Freightliner Customer Chassis Corporation (“FCCC”). See ECF No.’s 202, 203 &

204. Because of the Court’s prior determination that FCCC was contractually indemnified to

Newmar, Newmar’s three motions are all GRANTED.

       Beginning with Newmar’s motion for damages, the Court explained in its prior Opinion

and Order that:

       The damages [Plaintiff Robert] Roblin sought from Newmar (a complete refund
       for the RV and attorney fees) are direct damages. In their [Customer Sales]
       Agreement, Newmar and FCCC contemplated that they may incur loss or
       damages to a third party such as Mr. Roblin. This is reflected in the
       indemnification provisions. The Agreement also included an express warranty
       provision where FCCC “warrant[ed] that the Chassis [would] comply with all
       applicable federal, state and local laws, rules and regulations” and that “[t]he
       Chassis will be . . . free from defects.” When read together, the express warranty
       and indemnification provisions reflect that the parties contemplated the possibility
       of third-party damages resulting from problems with the chassis. In other words,
       Newmar’s liabilities to Mr. Roblin are direct damages because they were
       reasonably foreseeable and contemplated under the Agreement.



Page 1 – OPINION AND ORDER
Op. and Order 5, ECF No. 201 (citations omitted). While FCCC argues that there are still factual

determinations necessary before the Court can award damages, the Court disagrees. Because

Newmar moves for an award of damages that they are entitled to, Newmar’s motion for

damages, ECF No. 202, is GRANTED. Newmar is awarded damages against FCCC in the

amount of $1,461,366.23.

       Newmar also moves the Court for entry of final judgment. Newmar, under Fed. R. Civ. P.

41(a)(2), requests “that the Court dismiss without prejudice the First Claim for Relief, Count

Two of the Second Claim for Relief and the Third Claim for Relief of its Third-Party

Complaint.” Newmar’s Mot. for Entry of Final J. 3, ECF No. 203. Newmar’s request is

GRANTED and those claims are dismissed without prejudice. With those claims dismissed and

because the Court is granting Newmar’s motion for damages, “the entirety of Newmar’s Third-

Party Complaint [is] resolved.” Id. at 3–4. Newmar’s motion for entry of final judgment, ECF

No. 203, is therefore GRANTED.

       Finally, Newmar moves for an award of attorney fees in the amount of $123,505.00 and

costs in the amount of $15,014.29. Newmar’s Mot. for Att’y Fees and Costs 2, ECF No. 204. As

Newmar correctly noted in their motion, the parties agree that Indiana law “applies to the

interpretation of the Customer Sales Agreement.” Id. at 4. Further, the indemnity provision of the

Customer Sales Agreement contemplated related attorney fees and costs. Id. at 2. And under

Indiana law:

       An indemnitee, who incurs legal expenses through defending an action against
       him for which he is entitled to indemnification, is entitled to recover the expense
       of creating his defense, including reasonable attorney fees. This is especially true
       where the indemnitor has been notified of the suit and refuses the opportunity to
       defend it.




Page 2 – OPINION AND ORDER
Zebrowski and Associates, Inc. v. City of Indianapolis, 457 N.E.2d 259, 264 (1983) (emphasis

added).

          That is exactly what happened here. See Op. and Order 8 (explaining how FCCC was

notified of this litigation but refused to appear). Because FCCC failed to defend itself even after

receiving proper notification, Newmar is entitled to reasonable attorney fees of $123,505.00 and

costs in the amount of $15,014.29.

                                        CONCLUSION

          For the above reasons, Newmar’s motion for damages, ECF No. 202, motion for attorney

fees and costs, ECF No. 204, and motion for judgment, ECF No. 203, are all GRANTED.

Newmar is awarded $1,461,366.23 in damages. Newmar is also entitled to attorney fees of

$123,505.00 and costs in the amount of $15,014.29.



IT IS SO ORDERED.

          DATED this 2nd____th day of Julyne, 2021.


                                              /s/ Michael J. McShane______
                                              Michael J. McShane
                                              United States District Judge




Page 3 – OPINION AND ORDER
